1


2
                                                                     CSSTSICT        c?Gra
3


4                                                                        .(AM 0 7 2021
5                                                                     JEANNE G. QUiNATA
                                                                       CLERK OF COURT
6


7                                 THE DISTRICT COURT OF GUAM


S
     In re;
                                                                          21-00001
                                                               MISC. CASE NO.21-000
9
     KANDIT NEWS GROUP,
10
                    Respondent.                                ORDER TO SHOW CAUSE
n

12


13

14            It has been brought to the court's attention that KANDIT NEWS GROUP was live

15   streaming the audio of a court proceeding in Criminal Case No. 19-00036, United Slates v. Jesse

16   Mendiola Bias, which is in violation of Federal Rule of Criminal Procedure 53 and this court's

17   General Orders, as recent as General Order No. 20-0032.

18            KANDIT NEWS GROUP shall appear before this court on January 7, 2021, at 1:30 p.m.,

19   to show why it shall not be held in contempt.

20            SO ORDERED.


21


22


23
                                                        Frances M.Ty^ngc^Catcwood
24                                                                Chief Judge




                   Case 1:21-mc-00001 Document 1 Filed 01/07/21 Page 1 of 1
